Citation Nr: 9921562	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  96-08 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of exposure to 
ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from August 1946 to December 1947.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The appeal was remanded by the Board in October 1997.  


FINDING OF FACT

The claim of entitlement to service connection for residuals of 
exposure to ionizing radiation is not plausible.  


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals of 
exposure to ionizing radiation is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question is whether the veteran's claim of 
entitlement to service connection for residuals of exposure to 
ionizing radiation is well grounded under 38 U.S.C.A. § 5107(a).  
A well-grounded claim is a plausible claim that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  There must be more than a mere 
allegation, the claim must be accompanied by evidence that 
justifies a belief by a fair and impartial individual that the 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Moreover, where a determinative issue involves a 
diagnosis or medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  For the veteran's claim to be 
well grounded, there must be evidence both of a current 
disability and of an etiological relationship between that 
disability and service.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The term radiation-risk activity means, inter alia, the 
occupation of Hiroshima or Nagasaki, Japan, by United States 
forces during the period beginning on August 6, 1945, and ending 
on July 1, 1946.  38 C.F.R. § 3.309(d)(3)(ii)(B) (1998).  In a 
statement submitted in November 1989 the veteran asserted that he 
had been assigned to Japan in 1944-45.  A July 1996 medical 
record from Mercy Hospital reflects that the veteran reported 
that he had been in Hiroshima, Japan, approximately one month 
after the atomic bomb explosion, and was there for approximately 
one year after that.  

For the purpose of establishing entitlement to compensation VA 
may accept evidence of service submitted by a claimant such as a 
DD-Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without verification 
from the appropriate service department if the evidence meets 
certain conditions.  When the claimant does not submit evidence 
of service or the evidence submitted does not meet the 
requirements VA shall request verification of service from the 
service department.  38 C.F.R. § 3.203(a) and (c) (1998).  

The record before the Board includes a War Department (WD) AGO 
Form 53, the veteran's Enlisted Record and Report of Separation.  
This document reflects that he entered active service on August 
6, 1946, and was discharged on December 10, 1947.  It reflects 
that he departed the United States for the Asian Pacific Theatre 
of Operation on January 14, 1947, and arrived at his destination 
on January 31, 1947.  He departed that assignment for the United 
States on November 20, 1947, and arrived in the United States on 
December 1, 1947.  The record reflects that the veteran was a 
truckdriver and received the Army of Occupation Medal, Japan.  
His separation qualification record reaffirms his dates of 
service as being from August 1946 to December 1947.  A response 
from the National Personnel Records Center, received in January 
1990, reflects that the veteran's active service was from August 
6, 1946, to December 10, 1947.  In the absence of any independent 
verification of the veteran having active service other than from 
August 6, 1946, to December 10, 1947, the Board concludes that 
his only active service was during this time frame.  Therefore, 
it is not shown that he participated in a radiation-risk activity 
while serving on active duty.  As such, he is not a 
"radiation-exposed" veteran as defined.  38 C.F.R. § 3.309(d)(3).  
Further, a review of the entire record reflects that the veteran 
does not have any of the diseases listed in 38 C.F.R. 
§ 3.309(d)(2) (1998), that may be presumptively service connected 
for radiation-exposed veterans.  

A review of the entire record also reflects that the veteran does 
not have a radiogenic disease as defined at 38 C.F.R. 
§ 3.311(b)(2) (1998).  The veteran has been afforded the 
opportunity to present additional evidence indicating that any 
disability that he currently has is related to exposure to 
ionizing radiation.  See Combee v. Brown, 34 F. 3d 1039 (Fed. 
Cir. 1994).  While the veteran has submitted statements and 
offered testimony, that are presumed credible for purposes of 
this decision, he is not qualified, as a lay person, to provide a 
medical opinion or diagnosis.  Espiritu.  Since there is no 
competent medical evidence that provides any relationship between 
any of the veteran's currently manifested disabilities and any 
exposure to ionizing radiation during service, the claim of 
entitlement to service connection for residuals of exposure to 
ionizing radiation is not well grounded.  Caluza.  

Although the Board has disposed of the claim on a ground 
different from that of the RO, that is, whether the veteran's 
claim is well grounded rather than whether he is entitled to 
prevail on the merits, the veteran has not been prejudiced by the 
Board's decision.  In assuming that the claim is well grounded, 
the RO accorded the veteran greater consideration than his claim 
warranted under the circumstances.  Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his claim for 
disability compensation.  Robinette v. Brown, 8 Vet. App. 69 
(1995).


ORDER

Evidence of a well-grounded claim for entitlement to service 
connection for residuals of exposure to ionizing radiation not 
having been submitted, the appeal is denied.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals




 

